Citation Nr: 1047120	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-26 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the right knee.

2.  Entitlement to an increased initial evaluation for status 
post arthroscopic repair of anterior cruciate ligament and medial 
meniscus tear with instability of the right knee, evaluated at 10 
percent from February 9, 2006, to March 2, 2010, and at 
20 percent from March 3, 2010, forward. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to December 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from April 2007, August 2008, and April 2010 rating 
decisions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran provided testimony at a June 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

In a March 2010 Statement in Support of Claim, the Veteran 
stated he wished to file a claim for service connection 
for a low back condition secondary to his service-
connected right knee disability.  The RO acknowledged this 
claim in a March 2010 correspondence to the Veteran, but 
has not yet adjudicated it.  Thus, the issue of 
entitlement to service connection for a low back condition 
secondary to a service-connected right knee disability has 
been raised by the record, but has not been adjudicated by 
the agency of original jurisdiction.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the RO for appropriate action.  

The Board also notes that, in his September 2008 Notice of 
Disagreement (NOD), the Veteran contended that the effective date 
for the grant of service connection for status post arthroscopic 
repair of anterior cruciate ligament and medial meniscus tear 
with instability of the right knee should be in November 2002.  
The Veteran has not been furnished a Statement of the Case (SOC) 
addressing the issue of entitlement to an earlier effective date.  
In such cases, under judicial precedent, the NOD initiated the 
appellate process, and the Veteran is entitled to an SOC on the 
issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. 
West, 12 Vet. App. 238 (1999).   Usually, this would necessitate 
a remand to the RO to issue an SOC.  However, given the decision 
of the Board herein, the Board finds that a remand is 
unnecessary, as the issue of entitlement to an earlier effective 
date is made moot by a grant of an earlier effective date for 
instability of the right knee to the earliest date possible - the 
date of receipt of the claim of entitlement to service 
connection.  


FINDINGS OF FACT

1.  For the rating period on appeal from November 6, 2002, to 
February 8, 2006, the Veteran's right knee disability was 
manifested by subjective reports of instability, range of motion 
from 0 to 95 degrees, and X-ray evidence of degenerative joint 
disease.

2.  For the rating period on appeal from February 9, 2006, to 
March 2, 2010, the Veteran's right knee disability was manifested 
by mild laxity on ligament testing, flexion to no less than 90 
degrees, and extension no worse than 5 degrees.

3.  For the rating period on appeal from March 3, 2010, forward, 
the Veteran's right knee disability was manifested by flexion to 
80 degrees and extension to 10 degrees and complaints of pain on 
range of motion testing, but no additional loss of motion on 
repetition due to pain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative arthritis of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261 (2010).


2.  Giving the benefit of the doubt to the Veteran, the criteria 
for a 10 percent evaluation for status post arthroscopic repair 
of anterior cruciate ligament and medial meniscus tear with 
instability of the right knee have been met for the rating period 
on appeal from November 6, 2002, to February 8, 2006.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2010).

3.  The criteria for entitlement to an evaluation in excess of 10 
percent for status post arthroscopic repair of anterior cruciate 
ligament and medial meniscus tear with instability of the right 
knee have not been met for the rating period on appeal from 
February 9, 2006, to March 2, 2010.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2010).

4.  The criteria for entitlement to an evaluation in excess of 20 
percent for status post arthroscopic repair of anterior cruciate 
ligament and medial meniscus tear with instability of the right 
knee have not been met for the rating period on appeal from March 
3, 2010, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the 
initial evaluation following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, 
in cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has in fact been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  
Therefore, no further notice, beyond that afforded in the context 
of the Veteran's initial claim for service connection, is needed 
under the VCAA.

As to VA's duty to assist, the RO obtained outpatient treatment 
records from the San Francisco and Tucson VA Medical Centers 
(VAMCs), and the Veteran was provided VA examinations in February 
2006 and March 2010.  At the June 2010 Travel Board hearing, the 
Veteran's representative argued that a new VA examination was 
necessary, saying that the March 2010 VA examiner did not 
adequately address additional limitation of the knee caused by 
pain and other factors, as mandated in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the Board finds that the examiner did 
address DeLuca factors in his examination report under the 
section entitled "DeLuca Observations," and the Board obtained 
sufficient information regarding the Veteran's limitations at the 
June 2010 hearing.  Thus, the Board finds that the March 2010 VA 
examination is adequate, and a new VA examination is not 
necessary to fulfill VA's duty to assist in this case.  
 
The Board therefore finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Diagnostic Codes (DCs) relevant to this case are 5003, 5010, 
and 5257 - 5261.  The Board notes that the VA General Counsel has 
held that a veteran who has arthritis and instability of the knee 
may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when X-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under DC 5257, the veteran would be entitled to a 
separate compensable evaluation under DC 5003 if the arthritis 
results in limitation of motion and/or objective findings or 
indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to 
warrant a separate rating for arthritis based on X-ray findings 
and limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.  However, as will be discussed below, the Veteran has 
already been awarded separate evaluations for instability and 
arthritis of the knee.  Therefore, the Board will not pursue 
further analysis of whether the Veteran is entitled to a separate 
rating.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss due 
to pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination, and of impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



B.  Facts and Analysis
 
1.  Degenerative Arthritis (Limitation of Motion)

In this case, the Veteran was awarded service connection for 
degenerative arthritis of the right knee (after denials in April 
2003 and June 2004) in an April 2007 rating decision.  A 10 
percent evaluation was assigned under DC 5260 for limitation of 
flexion, effective from November 6, 2002, the date the Veteran's 
original claim for service connection was received.  The Veteran 
filed a timely appeal, and, in an August 2008 rating decision, 
the RO assigned a separate 10 percent evaluation for instability 
of the right knee under DC 5257, effective from February 9, 2006, 
the date of the VA examination.  Then, in an April 2010 rating 
decision, the RO granted an increased rating for right knee 
instability and assigned a 20 percent evaluation, effective from 
March 3, 2010, the date of the second VA examination.  The Board 
notes that the 2010 rating decision reflects that the Veteran's 
degenerative arthritis is assigned a 10 percent evaluation under 
DC 5261, which contemplates impairment of the knee manifested by 
limitation of extension, instead of DC 5260.  The Veteran 
contends he is entitled to higher evaluations.

The Board notes that limitation of motion and instability of the 
right knee, although they were rated separately by the RO, are 
symptoms associated with the same disability - status post 
arthroscopic repair of anterior cruciate ligament and medial 
meniscus tear of the right knee.  Although the Board would 
usually evaluate limitation of motion and instability as part of 
the same disability, due to the varying effective dates of the 
awards, the Board will primarily address limitation of motion in 
this section of the decision, below.  In addition, since much of 
the analysis for degenerative arthritis of the right knee would 
be duplicative of the analysis for instability, it will not be 
repeated in the latter section.      

The Board will begin by reviewing the medical evidence for the 
rating period on appeal.  

The Veteran was afforded a VA examination in January 2003.  He 
stated that he had suffered two bad falls during parachute 
training in active service.  Following discharge from service, he 
began having episodes where his right knee would lock.  He would 
have to bang and manipulate it to get it back into the joint.  In 
1989, he finally sought treatment from an orthopedic surgeon, who 
performed two operations on his knee.  Records from Northwest 
Hospital confirm that the Veteran underwent arthroscopic repair 
of a medial meniscus tear and a cruciate reconstruction in 
September 1989, and manipulation of the knee with arthroscopic 
lysis of adhesions in November 1989.  Currently, the Veteran 
reported constant pain at a level of 3 to 9 in severity on a 
scale of 10.  He had a medically prescribed brace, which he used 
at work.  On physical examination, the knee was enlarged with 
slight effusion.  There was tenderness both laterally and 
medially over the lower aspect of the patella.  He had 95 degrees 
of flexion and 0 degrees of extension.  McMurray's sign was 
negative.  Anterior and posterior drawer signs were negative.  
Muscle strength was normal.  Excursion was graded at 3 on a scale 
of 5, speed at 4, strength unaffected, coordination unaffected, 
and endurance at 4 out of 5.  The examiner assessed status post 
anterior cruciate ligament (ACL) and medial meniscus tear, with 
secondary degenerative arthritis.  An X-ray confirmed moderate 
degenerative joint disease.  

An April 2003 San Francisco VAMC note indicated that the Veteran 
was scheduled for an orthopedic evaluation for a knee brace 
fitting.  An August 2003 VAMC note stated that the Veteran walked 
with a slight limp and used a cane, although he did a lot of 
walking for exercise.  

The Veteran was afforded another VA examination in February 2006.  
He stated he had a brace and used a cane in the right hand.  He 
reported daily knee pain at a level of 8 out of 10 in severity.  
The knee also swelled twice a week, made popping noises, and gave 
way daily when he wasn't wearing the knee brace.  He denied any 
flare-ups of pain, but the pain did increase with increased 
activity.  He was not able to run or climb ladders, and could 
walk a maximum of 3 blocks at a time.  On physical examination, 
the Veteran had a slight limp on the right.  The knee was tender 
medially.  Testing of the cruciate and collateral ligaments were 
1+ for laxity of the ACL and medial collateral ligament (MCL).  
McMurray's test and internal torsion were negative, but he 
complained of pain laterally on external torsion.  There was 
crepitation palpated on active motion of the knee.  Muscle 
strength was 5 out of 5.  There was some quadriceps atrophy, but 
no fatigability.  Range of motion testing revealed extension to 0 
degrees, active flexion to 110 degrees, and passive flexion to 
115 degrees, with complaints of slight pain at the end of flexion 
motion.  There was no change with repeat flexion.  The examiner 
assessed right knee status post surgery ACL tear and tear of the 
medial and lateral menisci.  Functional impairment was moderately 
severe, with no weakness or fatigability, and slight 
incoordination and limp on the right.  The examiner further added 
that the Veteran's right knee was apportioned at 50 percent 
service connected.  

The following month, in March 2006, the Veteran followed up with 
an orthopedist at the Tucson VAMC.  He had previously undergone 
Hyalgan treatment.  He stated that pain decreased by 30 percent 
after treatment, and he was able to walk further, but not faster.  
The swelling also greatly decreased since treatment.  He was able 
to palpate bone on the lateral knee and saw a "dimple" under 
the patella.  He continued to wear a brace for support.  On 
examination, there was minimal edema, and range of motion was 
from 0 to 110 degrees.  Lachman and drawer signs were negative.  
The doctor discussed conservative treatment versus surgery with 
the Veteran, but the Veteran wished to wait several more months 
to evaluate the effects of the Hyalgan treatment.  

In June 2006, the Veteran stated that the Hyalgan injections had 
helped enough so that he only used his anti-inflammatory 
medication on an as needed basis now.  He continued to use a cane 
and a hinged knee brace with some efficacy.  Since the Veteran 
was doing so well, the doctor recommended a second series of 
Hyalgan injections into the right knee, with a total of 3 
injections beginning in November or December.  

The Veteran began his second series of Hyalgan injections in 
January 2007.  In February, he reported that the swelling and 
pain in his knee had gone way down with the injections.  He 
didn't even need his knee brace that day, although he still used 
his cane for stability.  He was advised not to use the brace too 
much to strengthen the right leg.  

In August 2007, the Veteran followed up with the orthopedist, who 
noted that the right knee demonstrated good range of motion, with 
positive medial and lateral laxity.  There was no effusion.  

In February 2008, the Veteran requested another series of Hyalgan 
injections.  Examination demonstrated range of motion from +5 to 
90 degrees.  There was a small effusion, but no increased warmth 
or redness.  The third series of Hyalgan injections began a week 
later.  

A May 2008 VAMC note indicates the Veteran went back to work as a 
consultant and journeyman electrician in a large copper mine.  He 
said he enjoyed it, that it kept him active, and gave him 
exercise.  

In June 2008, the Veteran began another series of Hyalgan 
injections.  Another series of Hyalgan injections was 
administered in May and June 2009.

The Veteran was afforded a VA examination in March 2010.  He said 
that he had retired in 2008 due to his back and knee 
disabilities.  He was unable to climb ladders or kneel.  
Currently, he said he had annual knee injections that helped with 
the pain.  He used a cane and elastic knee support.  With regard 
to his daily activities, the knee disability caused moderate 
interference with chores, and had severe effects on his ability 
to shop, exercise, or engage in recreational activities.  He was 
prevented from playing sports altogether.  The effects on 
travelling and bathing were also severe.  However, there were 
only moderate effects on toileting, and no effects on feeding, 
dressing, and grooming.  The examiner noted superficial scars 
from the Veteran's surgeries that were skin colored and smooth, 
with no tenderness, ulceration or skin breakdown, inflammation, 
edema, keloid formation, or disfigurement.  There was no 
limitation of motion or other limitation of function due to the 
scars.  There was no quadriceps atrophy or effusion of the knee.  
There was tenderness over the suprapatella region.  Flexion was 
to 80 degrees and extension was to 10 degrees.  Lachman's sign 
was 2+.  The collateral ligaments were without laxity.  There was 
crepitus, and the Veteran could not tolerate McMurray's test.  
The examiner noted moderate subluxation or instability of the 
knee.  With regard to DeLuca considerations, the examiner noted 
pain during range of motion testing at the extremes of motion.  
There was no additional limitation following repetitive range of 
motion testing.  Moreover, there was no additional effective loss 
of range of motion with repetition.  X-rays showed moderate 
tricompartmental osteoarthritis of the right knee and 
patellofemoral joint, and stable lateral tibial plateau staples 
when compared to earlier examinations.  The examiner assessed 
tricompartmental posttraumatic osteoarthritis of the right knee, 
laxity of the right knee from attenuation of reconstructed ACL, 
and well-healed scars.  

At the June 2010 Board hearing, the Veteran testified that he had 
difficulty going up and down stairs because his right knee did 
not bend easily.  Additionally, if he walked on unlevel surfaces, 
sometimes his foot would catch on it, causing him to fall.  He 
began using his cane in 2003 intermittently, but started using it 
all the time in 2005.  The knee brace was issued at the San 
Francisco VAMC in 1998 or 1999.  When he did not wear the knee 
brace, the right knee gave out or buckled when he walked.  The 
knee brace alleviated the buckling sensation somewhat.  He had 
fallen, however, due to his knee giving out; he was usually able 
to catch himself before hitting the ground, however.  The Veteran 
received annual injections for the knee and took pain medication.   

The Board will now consider whether the Veteran is entitled to a 
higher evaluation for the right knee based on the evidence of 
record relevant to the rating period on appeal, outlined above.  

Throughout the rating period on appeal, the Veteran's right knee 
disability has been rated at 10 percent under DC 5261, which 
contemplates impairment of the knee manifested by limitation of 
extension.  Where extension is limited to 5, 10, 15, 20, 30, and 
45 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 
percent, respectively, are assigned.  

The Board finds that the evidence weighs against an increased 
rating under DC 5261.  There is no evidence indicating the 
Veteran met the criteria for the next higher 20 percent rating at 
any time during the period on appeal.  The Veteran had extension 
to 0 degrees at both the January 2003 and February 2006 VA 
examinations, and at a March 2006 VAMC orthopedic visit.  
Extension was limited to 5 degrees in February 2008, and to 10 
degrees at the March 2010 VA examination.  As stated above, a 10 
percent evaluation is assigned where extension is limited to 10 
degrees.  Thus, the medical evidence does not support a rating 
higher than 10 percent under DC 5261.  

The Board has considered whether any other diagnostic code would 
allow for an increased rating for the Veteran's right knee 
disability, manifested by loss of motion.  

DC 5260 contemplates impairment of the knee manifested by 
limitation of flexion.  Where flexion is limited to 60, 45, 30, 
and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, 
respectively, are assigned.  The Board finds that the evidence 
weighs against an increased rating under DC 5260.  The Veteran 
had flexion to no less than 80 degrees during the rating period 
on appeal.  This result does not fall into even a non-compensable 
evaluation category under DC 5260.  Thus, loss of extension is 
not a basis for an increased rating in this case.   

The Board finds that DC 5256 does not apply, as there is no 
evidence of knee ankylosis.  Further, there is no evidence the 
Veteran has undergone a knee replacement, so DC 5055 is also 
inapplicable.  DC 5262 does not apply, as there is no evidence of 
impairment of the tibia or fibula.  The Board can identify no 
other diagnostic code which would allow for an increased rating 
for degenerative arthritis with regard to loss of motion.      

However, the Board must consider whether the competent evidence 
establishes any additional functional limitation due to factors 
such as pain, weakness, incoordination, or fatigability such that 
the Veteran's disability picture is more nearly approximated by a 
rating higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

At the January 2003 VA examination, the Veteran reported that his 
knee would occasionally lock up, and he used a knee brace at 
work.  Knee excursion was graded at 3 on a scale of 5, speed at 
4, strength unaffected, coordination unaffected, and endurance at 
4 out of 5.  At the February 2006 VA examination, the Veteran had 
complaints of slight pain at the end of flexion motion.  The 
examiner noted no change with repeat flexion, and stated that 
functional impairment was moderately severe, with no weakness or 
fatigability, and slight incoordination and limp on the right.  
The Veteran had begun using a cane to walk by this time.  The 
examiner said the right knee disability should be apportioned at 
50 percent.  However, it is unclear as to what criteria the 
examiner used in reaching this conclusion.  The March 2010 VA 
examiner noted pain during range of motion testing at the 
extremes of motion, with no additional limitation following 
repetitive range of motion testing.  Moreover, the examiner noted 
no additional effective loss of range of motion with repetition.  
The Veteran argued at his hearing that he was entitled to a 
higher evaluation for his right knee disability based on 
additional limitation due to pain.   

Based on our review of the Veteran's complaints of pain and 
limitation on functioning, the Board finds that there is no 
evidence to warrant a rating higher than 10 percent for loss of 
motion under DCs 5260 or 5261.  Indeed, the only evidence 
allowing for even a compensable evaluation under those codes was 
the March 2010 VA examination, during which extension was limited 
to 10 degrees.  The Veteran's flexion measurements do not even 
warrant a non-compensable rating under DC 5260.  Moreover, it 
does not appear from the evidence outlined above that the pain 
has caused loss of motion beyond what is reflected by the range 
of motion testing results.  Finally, the Board finds that the 
2010 VA examiner adequately addressed the Veteran's additional 
limitations (or lack thereof) based on pain and other factors in 
his examination report, described above.     

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), 
where it was held that a claimant who has both limitation of 
flexion and limitation of extension of the same leg must be rated 
separately under DCs 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  As a 
result, if the evidence of record reflects compensable loss of 
both flexion and extension of the same leg, the Veteran would be 
entitled to the combined evaluation under DCs 5260 and 5261, per 
the combined ratings table in 38 C.F.R. § 4.25.  However, in this 
case, there are no documented knee flexion measurements that 
would allow for even a non-compensable evaluation.  Thus, this 
Veteran does not meet the criteria for a separate rating under DC 
5260.  

The Board has also considered Diagnostic Code 5003, which allows 
for a 10 percent rating, even in the absence of evidence of 
limitation of motion, that would allow for a compensable 
evaluation under DCs 5260 and 5261.  However, because a 10 
percent evaluation is already assigned under DC 5261, this 
provision cannot serve as a basis for a higher rating here.  DC 
5003 also enables a 20 percent rating to be applied where the 
record contains X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  However, there is only one joint 
involved in this case.

In summary, the Board finds that, based on the preponderance of 
the evidence, the criteria for a higher evaluation for 
degenerative arthritis of the knee based on limitation of motion 
have not been met.  

In addition, the Board has considered the complaints of pain and 
functional limitation detailed above, and acknowledges that the 
Veteran is competent to give evidence about the symptoms he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Despite the complaints of right knee pain, the evidence 
nevertheless fails to demonstrate a disability picture that more 
nearly approximates a higher evaluation for degenerative 
arthritis of the right knee.  

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected right knee disability warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked inference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In these instances, the RO is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, although the Veteran contends that he retired due to his 
knee and back problems, in 2008, the year he retired, the Veteran 
said he enjoyed his job, it kept him active, and it gave him 
exercise.  Additionally, he was age-eligible for retirement, and 
there is no indication that his right knee disability renders him 
unable to work a more sedentary job.  Moreover, the Court has 
held that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Thus, the evidence does not indicate that application of 
the regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321 is not warranted.

2.  Instability

As discussed above, the Veteran's right knee disability has also 
been assigned a separate evaluation under DC 5257, which 
contemplates impairment of the knee manifested by recurrent 
subluxation or lateral instability.  A 10 percent evaluation was 
awarded from February 9, 2006, to March 2, 2010, and a 20 percent 
evaluation was awarded from March 3, 2010, forward.  

The medical evidence pertaining to the Veteran's right knee 
instability has been outlined in the previous section.  Thus, the 
Board will begin by considering whether the evidence warrants a 
higher rating with regard to instability of the right knee.  In 
so doing, the Board notes that, although service connection for 
instability of the right knee was not made effective until 
February 9, 2006, we have considered evidence relating to the 
period on appeal beginning November 6, 2002, pursuant to 
Fenderson, 12 Vet. App. 119 (1999), discussed above, as the 
instability and degenerative arthritis are symptoms of the same 
disability.      

The Board will first consider whether an increased evaluation is 
warranted under DC 5257 during the period on appeal prior to the 
grant of service connection for instability effective from 
February 9, 2006.  As mentioned above, DC 5257 contemplates 
impairment of the knee manifested by subluxation of lateral 
instability.  A 10 percent rating is assigned where instability 
is slight, a 20 percent rating is assigned where instability is 
moderate, and a 30 percent rating is assigned where instability 
is severe.   

At the January 2003 VA examination, McMurray's sign was negative, 
as were the anterior and posterior drawer signs.  However, the 
Veteran complained of locking of the knee and used a knee brace 
at work.  Moreover, in April 2003, the VAMC doctor observed a 
slight limp and that the Veteran used a cane to walk.  Giving him 
the benefit of the doubt, the Board finds that a 10 percent 
evaluation under DC 5257 is warranted from November 6, 2002, the 
date of receipt of the claim for service connection, as the 
evidence appears to reflect slight instability of the knee.  

Next, the Board has considered whether an evaluation in excess of 
10 percent is warranted under DC 5257 for the period on appeal 
from February 9, 2006 to March 2, 2010.  At the February 2006 VA 
examination, the Veteran reported that his right knee gave way 
daily when he wasn't wearing his knee brace.  On physical 
examination, testing was positive for laxity in the ACL and MCL.  
In February 2007, following a series of Hyalgan injections, the 
Veteran didn't wear his knee brace to the doctor's office, and 
the doctor encouraged him not to wear it so as to strengthen his 
right leg.  In August 2007, however, the doctor noted positive 
medial and lateral laxity.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against an 
increased rating under DC 5257 for the period February 9, 2006 to 
March 2, 2010.  While there is evidence of some instability of 
the right knee, there is no basis to characterize the instability 
as moderate, which would warrant the next higher 20 percent 
rating under DC 5257.       

Finally, the Board has considered whether an evaluation in excess 
of 20 percent is warranted under DC 5257 for the period March 3, 
2010, forward.  At the March 2010 VA examination, Lachman's sign 
was 2+.  The collateral ligaments were without laxity.  The 
Veteran could not tolerate McMurray's test.  The examiner noted 
moderate subluxation or instability of the knee.  Based on the 
examiner's findings, the Board finds that the evidence does not 
warrant an evaluation in excess of 20 percent under DC 5257 for 
this period on appeal.    

The Board has also considered whether any alternative diagnostic 
codes would allow for an increased rating for the Veteran's right 
knee disability, manifested by instability.  

DC 5258 addresses dislocation of semilunar cartilage with 
frequent episodes of locking, pain and effusion into the joint.  
However, while the Veteran underwent resection of a meniscal tear 
in 1989, there is no evidence of dislocation of the meniscus in 
this case, so this code does not apply.  DC 5259 addresses 
removal of symptomatic semilunar cartilage, but only allows for a 
maximum rating of 10 percent.  Thus, DC 5259 does not allow for 
an increased rating, since the Board has granted a 10 percent 
evaluation dating back to November 6, 2002.  DCs 5262 and 5263 
also do not apply, as there is no evidence of impairment of the 
tibia or fibula, and no evidence of genu recurvatum.   

Further regarding the question of entitlement to separate 
evaluations, the Board notes the provisions of VAOPGCPREC 23-97.  
That opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  

DC 5003 provides that where application of the appropriate 
limitation of motion diagnostic code results in a noncompensable 
evaluation, as is the case here, a rating of 10 percent may be 
awarded where limitation of motion is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In this case, there is X-ray evidence of 
degenerative arthritis as early as January 2003.   Further, at 
both the 2006 and 2010 VA examinations, the Veteran reported pain 
at the extremes of range of motion testing.  However, neither 
examiner found additional loss of motion on repetitive testing 
due to pain.  Moreover, the Veteran has already been assigned a 
10 percent rating for loss of motion under DC 5260, as discussed 
above.  Thus, a separate rating under DC 5003 is not applicable 
here.

The Board has already discussed its consideration as to whether 
any other diagnostic code would allow for an increased rating for 
the right knee disability, manifested by loss of motion, above, 
and will not repeat the analysis here.  Also addressed above, in 
the previous section, is the question of whether the competent 
evidence establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or fatigability 
such that the Veteran's disability picture is more nearly 
approximated by a rating higher than 10 percent (or 20 percent), 
and whether he is entitled to separate ratings under DCs 5260 and 
5261 pursuant to VAOPGCPREC 9-2004 (Sept. 17, 2004).  

In summary, the Board finds that, based on a preponderance of the 
evidence, the criteria for a 10 percent evaluation under DC 5257 
have been met for the period from November 6, 2002, to February 
8, 2006.  However, the criteria for an evaluation in excess of 10 
percent from February 9, 2006, to March 2, 2010, or in excess of 
20 percent from March 3, 2010, forward, for right knee 
instability have not been met.  

In addition, as in the previous section, the Board has considered 
the complaints of pain and functional limitation detailed above, 
and acknowledges that the Veteran is competent to give evidence 
about the symptoms he has experienced.  See Layno, supra.  
However, despite the complaints of right knee pain, the evidence 
nevertheless fails to demonstrate a disability picture that more 
nearly approximates a higher evaluation for instability of the 
right knee.  

Finally, the Board has considered whether the Veteran's service-
connected right knee instability warrants an increased rating on 
an extra-schedular basis.  As noted above, frequent 
hospitalization has not been shown.  Further, as above, although 
the Veteran contends that he retired due to his knee and back 
problems, in 2008, the year he retired, the Veteran said he 
enjoyed his job, that it kept him active, and that it gave him 
exercise.  Additionally, he was age-eligible for retirement, and 
there is no indication that his right knee disability renders him 
unable to work a more sedentary job.  Moreover, the Court has 
held that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun, 22 Vet. App. at 115 (2008).  Thus, 
the evidence does not indicate that application of the regular 
schedular standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative arthritis of the right knee is denied.  

From November 6, 2002, to February 8, 2006, a 10 percent 
evaluation for status post arthroscopic repair of anterior 
cruciate ligament and medial meniscus tear with instability of 
the right knee is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Entitlement to an increased evaluation for status post 
arthroscopic repair of anterior cruciate ligament and medial 
meniscus tear with instability of the right knee, evaluated at 10 
percent from February 9, 2006, to March 2, 2010, and at 20 
percent from March 3, 2010, forward, is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


